                                                         30 ROCKEFELLER PLAZA     AUSTIN         LONDON
                                                         NEW YORK, NEW YORK       BEIJING        MOSCOW
                                                         10112-4498               BRUSSELS       NEW YORK
                                                                                  DALLAS         PALO ALTO




 MEMO ENDORSED
                                                         TEL +1 212.408.2500      DUBAI          RIYADH
                                                         FAX +1 212.408.2501      HONG KONG      SAN FRANCISCO
                                                         BakerBotts.com           HOUSTON        WASHINGTON




      January 17, 2020           USDC SDNY
                                 DOCUMENT
                                 ELECTRONICALLY FILED                             Earl B. Austin
                                 DOC #:                                           TEL: 212.408.2564
                                                                                  FAX: 212.259.2564
                                 DATE FILED: 1/21/2020                            earl.austin@bakerbotts.com

      VIA ECF
      Hon. Valerie Caproni, USDJ
      United States District Court, Southern District of New York
      40 Foley Square, Room 240
      New York, NY 10007

             Re:     Obesity Action Coalition v. Aetna, Inc. d/b/a Aetna Better Health, Inc.,
                     Civil Case No. 1:19-cv-04557

      Dear Judge Caproni:

               We represent Defendants Aetna Inc. and Aetna Better Health, Inc. (collectively, “Aetna”)
      in the above-referenced matter and write to provide a brief status update to the Court and request
      that all pending deadlines be stayed in light of the parties’ settlement discussions.

              Aetna has decided to revise its bariatric surgery policy to eliminate the specific time
      requirements of which Plaintiff Obesity Action Coalition (“OAC”) complains. Aetna anticipates
      that the revised policy will go into effect by late February 2020, at which point the parties expect
      that they will likely be able to settle this litigation.

             Accordingly, Aetna respectfully requests that:

         (1) All deadlines—including the January 24, 2020 deadline for Aetna’s reply in further
             support of its motion to dismiss—be stayed; and

         (2) The parties be permitted to file a letter with the Court, on or before March 6, 2020,
             informing the Court as to the status of negotiations and whether a settlement has been
             reached.

             OAC’s counsel has advised Aetna that OAC consents to the above requests.

Application GRANTED. This case is STAYED                   Respectfully submitted,
pending settlement discussions. The parties are
directed to submit a status update by March 6, 2020
indicating whether a resolution has been reached.          /s/ Earl B. Austin
                                                           Earl B. Austin
 SO ORDERED.



                                  1/21/2020
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
